Citation Nr: 1808415	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-54 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection diabetes mellitus.

2.  Entitlement to service connection for peripheral vascular disease and varicose veins of the left leg and foot.

3.  Entitlement to service connection for nephropathy.

4.  Entitlement to service connection for a urinary disability.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.   

This appeal before the Board of Veterans' Appeals (Board) arose from a December 2013 rating decision in which the RO, inter alia, denied service connection for type II diabetes mellitus, peripheral vascular disease/varicose veins of the left leg and foot, nephropathy, urination problems, erectile dysfunction, and hypertension.  The Veteran filed a notice of disagreement (NOD) later in December 2013.  A statement of the case (SOC) was issued in August 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2016.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107  (a)(2) (2012) and 38 C.F.R. § 20.900 (c) (2017).

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in the  December 2013 NOD and October 2016 VA Form 9, the Veteran  raised the issues of entitlement to service connection for neuropathy and entitlement to increased ratings for residuals of a left clavicle fracture with traumatic degenerative joint disease and left shoulder impingement/left frozen shoulder.  However, as these matters have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they must be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9 (b) (2017).  See also 38 C.F.R. § 3.150 (a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. §§ 3.160  and 20.201 (2017) (requiring that claims and notices of disagreement be filed on standard forms).


REMAND

The Board's review of the claims file reveals that further action in this appeal, prior to appellate consideration, is warranted.

Specifically, particularly relevant to the Veteran's diabetes mellitus claim, the record reflects that further development is necessary to attempt to verify the Veteran's reported exposure to herbicide agents in service.

The Veteran contends that he was exposed to herbicide agents in service while stationed in Germany and that his diabetes is related to this exposure.  Notably, type II diabetes mellitus is among the identified diseases for which presumptive service connection, based on such herbicide exposure, may be established.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  

VA has adopted specific procedures to determine whether a claimant was exposed to herbicides in locations other than the Republic of Vietnam, the Demilitarized Zone (DMZ) in Korea, and Thailand.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (November 21, 2016), directs that where a claimant alleges exposure to herbicides in locations other than the Republic of Vietnam, the DMZ in Korea, and Thailand, and did not provide approximate dates, location(s), and nature of the alleged exposure, a development letter is to be sent to the claimant along with the " VBMS AO- Exposure General Notice" paragraph and the claimant is to be given 30 days to respond.  If the claimant furnishes the requested information, a description of the exposure is to be furnished to the Compensation Service and a request for review of the Department of Defense's inventory of herbicide operations is to be made to determine whether herbicides were used as alleged.  If such alleged use is not confirmed by the Compensation Service, a determination is to be made as to whether the claimant provided sufficient information to permit a search by the U.S. Army and Joint Services Records Research Center (JSRRC). If sufficient information has been provided, a request is to be sent to the JSRRC for verification of the claimant's exposure to herbicides.  If, however, the claimant fails to provide sufficient information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  

The AOJ has not completed the necessary development as required by M21-1 to attempt to verify the Veteran's claimed exposure to herbicides in service.  Such development should be accomplished on remand.

As for the remaining claims for service connection for peripheral vascular disease and varicose veins of the left leg and foot, nephropathy, a urinary disability, erectile dysfunction, and hypertension, the Board notes  points out that the Veteran has contended that most of these disabilities are associated with his diabetes.  Moreover, notations in is treatment records suggest that some of these claimed disabilities are associated with his diabetes, and VA's Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section M, Paragraph 2 (November 29, 2016), directs that certain cardiovascular problems (including, but not limited to, hypertension and peripheral vascular disease) and genitourinary problems (including, but not limited to, kidney dysfunction, urinary dysfunction, and erectile dysfunction) may, in certain instances, be caused or aggravated by diabetes mellitus.  

As disposition of the diabetes mellitus claim could well impact the remaining claims on appeal, the Board finds that the claims are inextricably intertwined, and should be considered together.   See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  It follow then, that any Board action on the remaining service connection claims for service connection for peripheral vascular disease and varicose veins of the left leg and foot, nephropathy, a urinary disability, erectile dysfunction, or hypertension, at this juncture, would be premature.  Hence, these matters are being remanded, as well.  

While all these matters are on remand, in addition to taking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete with respect to all of the claims on appeal, the AOJ should undertake to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes records of the Veteran's treatment from the VA Caribbean Healthcare System (dated to August 2016).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted system all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to one or more claim(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for one or more examination(s) or otherwise obtaining medical opinion(s) in connection with one or more claim(s), prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Complete all required development to attempt to verify the Veteran's alleged exposure to herbicide agents in service pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (November 21, 2016).  Follow up any requested action(s)   All such evidentiary development must be documented in the file. 

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VA Caribbean Healthcare System dated since August 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more claim(s) on appeal that is not currently of record.  Specifically request that Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for one or more examination(s) or otherwise obtaining medical opinion(s) in connection with one or more claim(s)), adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the AOJ's last adjudication of the claims in August 2016), and all legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC (SSOC) that includes discussion of the reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether a benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


